Citation Nr: 0815776	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-11 403	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation based 
upon a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  He was awarded the Purple Heart Medal, among 
other decorations, for his combat service during World War 
II.  He died in July 2003.  The appellant is his widow.

The appellant presented sworn testimony in support of her 
appeal during a hearing held at the RO in April 2008 before 
the undersigned Acting Veterans Law Judge.

By a ruling in April 2008, the veteran's appeal was advanced 
on the docket of the Board of Veterans' Appeals (Board).  The 
appeal has received expedited treatment since that time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the particular 
claim.  The notice should include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 
(2007).  This Court precedent was issued after the 
appellant's claim was received and after the November 2004 
notice letter was provided; as such the notice letter fails 
to meet these particular requirements.    

In line with the third point above, we note that the 
appellant contends the veteran suffered from PTSD during his 
lifetime and that the PTSD substantially contributed to the 
development of his hypertension and terminal heart disease.  
She has submitted a statement from her daughter, a counselor 
who also knew the veteran, to the effect that she believed 
the veteran manifested PTSD symptomatology during his 
lifetime.  The RO has not fully addressed this claim, merely 
noting that the veteran had not been granted service 
connection for PTSD during his lifetime.  Therefore, upon 
remand, in addition to providing notice as envisioned by 
Hupp, the RO should take all appropriate steps to develop and 
review the PTSD aspect of the appellant's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, as interpreted by Hupp is fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159.  Specifically, the 
appellant must be provided an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service-connected.

2.  After the notification requested 
above has been completed, the RO should 
again review the record, to include 
complete consideration of the appellant's 
contention that the veteran had PTSD 
related to his service which contributed 
to his terminal heart disease.  If the 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


